UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6673


DANNY RAY STEPHENS,

                  Petitioner - Appellant,

             v.

A. J. PADULA, Warden,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (0:08-cv-00283-PMD)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Danny Ray Stephens, Appellant Pro Se.               Melody Jane Brown,
Assistant Attorney General, Columbia,             South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Danny Ray Stephens, a South Carolina prisoner, seeks

to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2006) petition.                 The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2006).       The magistrate judge recommended that relief be denied

and    advised       Stephens       that     failure    to     timely    file   specific

objections to this recommendation could waive appellate review

of     a    district        court   order     based     upon     the    recommendation.

Despite this warning, Stephens filed only a general objection to

the magistrate judge’s recommendation.

               The     timely       filing     of     specific       objections    to    a

magistrate          judge’s    recommendation          is    necessary     to    preserve

appellate review of the substance of that recommendation when

the        parties     have     been       warned      of     the      consequences     of

noncompliance.          See United States v. Midgette, 478 F.3d 616,

621-22 (4th Cir.), cert. denied, 551 U.S. 1157 (2007); see also

Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d

841,       845-46    (4th    Cir.   1985).         Stephens    has     waived   appellate

review by failing to file specific objections after receiving

proper notice.          Accordingly, we deny leave to proceed in forma

pauperis, deny a certificate of appealability, and dismiss the

appeal.



                                               2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3